Citation Nr: 0413196	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder as secondary to the service-connected degenerative 
disc disease of the cervical spine with radiculopathy or as 
secondary to the service-connected tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Houston, Texas.  The veteran and his representative appeared 
before the undersigned Veterans Law Judge at a hearing at the 
RO in July 2003.  

At the hearing, the representative raised the issues of 
increased ratings for the service-connected degenerative disc 
disease of the cervical spine with radiculopathy and the 
service-connected tension headaches.  Also, the veteran 
testified that he had just lost his job and that he had been 
having difficulty finding another one because of his service-
connected disabilities, thereby raising the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
These matters are referred to the RO.

This appeal is REMANDED to the RO via the Veterans Benefit 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

At the hearing, the veteran claimed that the acquired 
psychiatric disorder is secondary to the service-connected 
tension headaches.  In that regard, the opinion of the 
September 2002 VA examiner does not address any relationship 
between the acquired psychiatric disorder and the tension 
headaches because at that time service connection had not yet 
been granted for tension headaches.  Also, additional records 
from Dr. McCarroll may be available.  VA's duty to assist the 
veteran includes obtaining relevant medical records and, if 
applicable, a medical opinion in order to determine the 
nature and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  Ask the veteran to identify any 
medical treatment or follow-up for 
degenerative disc disease of the cervical 
spine with radiculopathy, tension 
headaches, and a psychiatric disorder 
from 2002 to the present.  Obtain all 
records from Dr. McCarroll, to include 
all records from an appointment scheduled 
for June 13, 2002.  Obtain any other 
identified records.  Associate all 
records with the claims folder.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  After the completion of numbers 1 and 
2 above, the veteran should be a VA 
psychiatric examination by a psychiatrist 
to determine the nature and extent of any 
diagnosed psychiatric disorder.  All 
special studies and tests should be 
completed.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  The examiner should note 
that the veteran's complete claims file 
was reviewed.  For any acquired 
psychiatric disorder, the examiner should 
opine on whether it is as least as likely 
as not that it was caused or aggravated 
by the service-connected tension 
headaches and/or degenerative disc 
disease of the cervical spine with 
radiculopathy.  A complete rationale 
based on the facts and medical principles 
should be provided.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the veteran's claim.   
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




